     8:20-cr-00223-BHH         Date Filed 07/16/20       Entry Number 29         Page 1 of 9




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ANDERSON DIVISION


UNITED STATES OF AMERICA                             Criminal No: 8:20-223

                      V.
                                                     PLEA AGREEMENT
KAREN RICE MCCRARY

                                      General Provisions


       This PLEA AGREEMENT is made this             flt#, day of July, 2020, between the United
States of America, as represented by United States Attorney PETER M. MCCOY, JR., Assistant

United States Attorney Winston I. Marosek; the Defendant, Karen Rice McCrary and

Defendant's attorney, James F. Brehm.

       IN CONSIDERATION of the mutual promises made herein, the parties agree as follows:

1.     The Defendant agrees to plead guilty to Counts 1, 2, 3, 4 and 5 of the Indictment now

       pending, which charges wire fraud and using an unauthorized access device, in violation

       of Title 18, United States Code,§§ 1343 and 1029(a)(2).

       In order to sustain its burden of proof, the Government is required to prove the following:

                                          Counts 1-4

       1.     The defendant knowingly devised or knowingly participated in a scheme or

       artifice to defraud and to obtain money or property by means of materially false or

       fraudulent pretenses, representations, or promises as detailed in the indictment;

       2.     The defendant did so with the intent to defraud; and

       3.     In advancing, or furthering, or carrying out this scheme to defraud and to obtain

       money or property by means of false or fraudulent pretenses, representations, or



                                                1
    8:20-cr-00223-BHH         Date Filed 07/16/20         Entry Number 29     Page 2 of 9




      promises, the defendant transmitted any writing, signal, or sound by means of a wire,

      radio, or television communication in interstate commerce or caused the transmission of

      any writing, signal, or sound of some kind by means of a wire, radio, or television

      communication in interstate commerce.

      The penalty for this offense is:

      1.     Fine of $250,000.00 and/or

      2.     Imprisonment for twenty (20) years, and

      3.     Supervised Release of three (3) years, and

      4.      Special Assessment of$100.00.

                                           Counts

      1.     That the defendant acted with intent to defraud;

      2.     That the defendant knowingly used or trafficked in one or more unauthorized

Aaccess devices@;

      3.     That the defendant obtained with the unauthorized or counterfeit access device

      goods or services valued at $1,000 or more during a one year period; and

      4.      That the defendant's conduct had an effect on interstate or foreign commerce.

Maximum possible punishment on each count, including any mandatory minimum.

      The penalty for this offense is:

       1.     Fine of $250,000.00 and/or

      2.      Imprisonment for ten (10) years, and

      3.      Supervised Release of three (3) years, and

      4.      Special Assessment of$100.00




                                               2
     8:20-cr-00223-BHH       Date Filed 07/16/20      Entry Number 29        Page 3 of 9




2.    The Defendant understands and agrees that monetary penalties [i.e., special assessments,

      restitution, fines and other payments required under the sentence] imposed by the Court

      are due and payable immediately and subject to enforcement by the United States as civil

      judgments, pursuant to 18 USC § 3613. In the event the Court imposes a schedule for

      payment of restitution, the Defendant also understands that payments made in accordance

      with installment schedules set by the Court are minimum payments only and do not

      preclude the government from seeking to enforce the judgment against other assets of the

      Defendant at any time, as provided in 18 USC §§ 3612, 3613 and 3664(m).              The

      Defendant further agrees to enter into the Bureau of Prisons Inmate Financial Repayment

      Program if sentenced to a term of incarceration with an unsatisfied monetary penalty.

      The Defendant further understands that any monetary penalty imposed is not

      dischargeable in bankruptcy.

             A.     Special Assessment: Pursuant to 18 U.S.C. § 3013, the Defendant must
                    pay a special assessment of $100.00 for each felony count for which she is
                    convicted. This special assessment must be paid at or before the time of
                    the guilty plea hearing or during participation in the Bureau of Prisons
                    Inmate Financial Repayment Program if this plea results in incarceration.

             B.     Restitution: The Defendant agrees to make full restitution under 18 U.S.C.
                    § 3556 in an amount to be determined by the Court at the time of
                    sentencing, which amount is not limited to the count(s) to which the
                    Defendant pled guilty, but will include restitution to each and every
                    identifiable victim who may have been harmed by his scheme or pattern of
                    criminal activity, pursuant to 18 U.S.C. § 3663. The Defendant agrees to
                    cooperate fully with the Government in identifying all victims. Upon
                    demand, the Defendant shall submit a personal financial statement under
                    oath and submit to interviews by the government and the U.S. Probation
                    Office regarding the Defendant's capacity to satisfy any fines or
                    restitution. The Defendant expressly authorizes the U.S. Attorney's Office
                    to immediately obtain a credit report on the Defendant in order to evaluate
                    the Defendant's ability to satisfy any financial obligation imposed by the
                    Court. The Defendant understands that the Defendant has a continuing



                                             3
     8:20-cr-00223-BHH         Date Filed 07/16/20       Entry Number 29         Page 4 of 9




                      obligation to pay in full as soon as possible any financial obligation
                      imposed by the Court.

              C.      Fines: The Defendant understands that the Court may impose a fine
                      pursuant to 18 U.S.C. §§ 3571 and 3572.

3.    The Defendant understands that the obligations of the Government within the Plea

      Agreement are expressly contingent upon the Defendant's abiding by federal and state

      laws and complying with any bond executed in this case. In the event that the Defendant

      fails to comply with any of the provisions of this Agreement, either express or implied,

      the Government will have the right, at its sole election, to void all of its obligations under

      this Agreement and the Defendant will not have any right to withdraw his/her plea of

      guilty to the offense(s) enumerated herein.

                                  Cooperation and Forfeiture

4.    The Defendant agrees to voluntarily surrender to, and not to contest the forfeiture of any

      and all assets and property, or portions thereof, which are subject to forfeiture pursuant to

      any provision of law, including but not limited to, property in the possession or control of

      the Defendant or Defendant's nominees. Specifically, the Defendant agrees to voluntarily

       surrender, and not contest the forfeiture of property identified in the Indictment, and any

      forfeiture Bill of Particulars.

              A sum of money equal to all proceeds the Defendant obtained, directly or
              indirectly, from the offenses charged in this Indictment, and all interest
              and proceeds traceable thereto, and/or that such sum equals all property
              which constitutes or is derived from proceeds traceable to her violations of
              18 U.S.C. §§ 1029 and 1343.


       With regard to each and every asset listed in the Indictment or seized in a related

      investigation or administrative, state, or local action, the Defendant stipulates and agrees:




                                                4
8:20-cr-00223-BHH       Date Filed 07/16/20       Entry Number 29         Page 5 of 9




    The Defendant agrees and consents to the forfeiture of these assets pursuant to any
    federal criminal, civil judicial or administrative forfeiture action. The Defendant also
    hereby agrees to waive all constitutional, statutory and procedural challenges in any
    manner (including direct appeal, habeas corpus, or any other means) to any forfeiture
    carried out in accordance with this Plea Agreement on any grounds, including that the
    forfeiture described herein constitutes an excessive fine, was not properly noticed in
    the charging instrument, addressed by the Court at the time of the guilty plea,
    announced at sentencing, or incorporated into the judgment.

    To its forfeiture herein, if necessary as substitute property under 21 U.S.C. § 853(p),
    as made applicable by 18 U.S.C. § 982(b}(l) or any other statute, or in a separate
    administrative or civil judicial proceeding.

    That the Defendant has or had a possessory interest or other legal interest in each item
    or property.

    To assist the United States in the recovery of all assets by (i) taking whatever steps
    are necessary or requested by the United States to pass clear title to the United States;
    (ii) preventing the disbursement of any moneys and sale of any property or assets;
    (iii) not encumbering or transferring any real estate after the Defendant's signing of
    this Plea Agreement; and (iv) directing all financial institutions to tum over and
    surrender to the United States all funds and records regarding accounts listed in any
    document signed by the Defendant pursuant to this plea agreement, as criminal
    proceeds or substitute property.

    The Defendant waives all rights to notice of forfeiture under Rule 32.2 and of any
    other action or proceeding regarding such assets. The Defendant consents and waives
    all rights to compliance by the United States with any applicable deadlines under 18
    U.S.C. § 983(a). Any related administrative claim filed by the Defendant is hereby
    withdrawn.

    Pursuant to Rule 32.2(b)(4), the Defendant agrees that the preliminary order of
    forfeiture will satisfy the notice requirement and will be final as to the Defendant at
    the time it is entered. In the event the forfeiture is omitted from the judgment, the
    Defendant agrees that the forfeiture order may be incorporated into the written
    judgment at any time pursuant to Rule 36.

    If the United States discovers that the Defendant has not fully disclosed all assets, the
    United States may seek forfeiture of any subsequently-discovered assets, and the
    Defendant agrees to the immediate forfeiture of any such assets.

    The Defendant further agrees to make a full and complete disclosure of all assets over
    which Defendant exercises control and those which are held or controlled by
    nominees. The Defendant agrees that Federal Rule of Criminal Procedure 11 and
    U.S.S.G. § lBl.8 will not protect from forfeiture, assets disclosed by the Defendant



                                          5
     8:20-cr-00223-BHH         Date Filed 07/16/20        Entry Number 29          Page 6 of 9




          as part of his/her cooperation. The Defendant further agrees to submit to a polygraph
          examination on the issue of assets if it is deemed necessary by the United States.

          The Defendant agrees to waive any double jeopardy claims the Defendant may have
          as a result of a forfeiture proceeding against any of these properties as provided for by
          this Plea Agreement and agrees to waive any claims that the forfeiture described
          herein constitutes an excessive fine.

          Forfeiture of the Defendant's assets shall not be treated as satisfaction of any fine,
          restitution, cost of imprisonment, or any other penalty the Court may impose upon the
          Defendant in addition to forfeiture. The United States may use the value of forfeited
          property for restitution, but is not required to do so.

5.    The Defendant also agrees to voluntarily transfer all right, title, interest and claim in the

       above-described property and/or assets to the United States of America. Furthermore, the

       Defendant attests, under penalty of perjury, that the Defendant owns the above-described

      property and/or assets free of any liens and encumbrances, and that no other person or

       entity has a claim to the above-described property and/or assets.

                                 Merger and Other Provisions

6.    The Defendant represents to the court that she has met with her attorney on a sufficient

       number of occasions and for a sufficient period of time to discuss the Defendant's case

       and receive advice; that the Defendant has been truthful with her attorney and related all

       information of which the Defendant is aware pertaining to the case; that the Defendant

       and her attorney have discussed possible defenses, if any, to the charges in the Indictment

       including the existence of any exculpatory or favorable evidence or witnesses, discussed

       the Defendant's right to a public trial by jury or by the Court, the right to the assistance of

       counsel throughout the proceedings, the right to call witnesses in the Defendant's behalf

       and compel their attendance at trial by subpoena, the right to confront and cross-examine

       the Government's witnesses, the Defendant's right to testify in his own behalf, or to

       remain silent and have no adverse inferences drawn from her silence; and that the


                                                 6
     8:20-cr-00223-BHH        Date Filed 07/16/20       Entry Number 29         Page 7 of 9




       Defendant, with the advice of counsel, has weighed the relative benefits of a trial by jury

       or by the Court versus a plea of guilty pursuant to this Agreement, and has entered this

       Agreement as a matter of the Defendant's free and voluntary choice, and not as a result of

       pressure or intimidation by any person.

7.    The Defendant is aware that 18 U.S.C. § 3742 and 28 U.S.C. § 2255 afford every

      defendant certain rights to contest a conviction and/or sentence. Acknowledging those

      rights, the Defendant, in exchange for the concessions made by the Government in this

      Plea Agreement, waives the right to contest either the conviction or the sentence in any

      direct appeal or other post-conviction action, including any proceedings under 28 U.S.C.

       § 2255.   This waiver does not apply to claims of ineffective assistance of counsel,

      prosecutorial misconduct, or future changes in the law that affect the defendant's

      sentence. This agreement does not affect the rights or obligations of the Government as

      set forth in 18 U.S.C. § 3742(b). Nor does it limit the Government in its comments in or

      responses to any post-sentencing matters.

8.    The Defendant waives all rights, whether asserted directly or by a representative, to

      request or receive from any department or agency of the United States any records

      pertaining to the investigation or prosecution of this case, including without limitation

      any records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or

      the Privacy Act of 1974, 5 U.S.C. § 552a.

9.    The parties hereby agree that this Plea Agreement contains the entire agreement of the

      parties; that this Agreement supersedes all prior promises, representations and statements

      of the parties; that this Agreement shall not be binding on any party until the Defendant

       tenders a plea of guilty to the court having jurisdiction over this matter; that this



                                                 7
8:20-cr-00223-BHH        Date Filed 07/16/20        Entry Number 29    Page 8 of 9




 Agreement may be modified only in writing signed by all parties; and that any and all

 other promises, representations and statements, whether made prior to, contemporaneous

 with or after this Agreement, are null and void.



 Date       I                          K~racy~~
                                       Defendant ~

 Date



                                       PETER M. MCCOY, JR.
                                       UNITED STATES ATTORNEY

                                       /20 I /\S '.JV'.\,, JV\c..DSG4--::-'
 Date                                  Winston I. Marosek (Fed. ID #13189)
                                       Assistant United States Attorney




                                           8
    8:20-cr-00223-BHH        Date Filed 07/16/20      Entry Number 29     Page 9 of 9




                           U.S. DEPARTMENT OF JUSTICE
                         Statement of Special Assessment Amount

This statement reflects your special assessment only. There may be other penalties imposed
at sentencing. This Special Assessment is due and payable at the time of the execution of
the plea agreement.


                                    ACCOUNT INFORMATION
 CRIM. ACTION NO.:                   8:20-223
 DEFENDANT'S NAME:                   Karen Rice McCrary
 PAY THIS AMOUNT:                    $100.00 per count
 PAYMENT DUE ON OR                                                      (date plea agreement signed)
 BEFORE:

MAKE CHECK OR MONEY ORDER PAYABLE TO:
CLERK, U.S. DISTRICT COURT

PAYMENT SHOULD BE SENT TO:
Clerk, U.S. District Court
300 E. Washington Street
Greenville, SC 29601

OR HAND DELIVERED TO:
Clerk's Office
Clerk, U.S. District Court
300 E. Washington Street
Greenville, SC 29601 (Mon. - Fri. 8:30 a.m.- 4:30 p.m.)

INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER (.Do Not send cash)

ENCLOSE THIS COUPON TO INSURE PROPER and PROMPT APPLICATION OF
PAYMENT




                                                9
